      Case 2:18-cr-00422-SPL Document 445 Filed 01/22/19 Page 1 of 2

     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-18-00422-PHX-SPL
      United States of America,
 9                                            )
                                              )
                       Plaintiff,             )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Michael Lacey, et al.,                  )
12                                            )
13                     Defendants.            )
                                              )
14                                            )

15          The Government filed a motion for clarification (the “Motion”) regarding the

16   Court’s Order (Doc. 345) on the Defendants’ cross-motion to obtain discovery and address

17   privilege issues (Doc. 235) (the “Cross-Motion”). (Doc. 355) The Motion was fully briefed

18   on January 4, 2019. (Docs. 409, 427) The Court’s ruling is as follows.

19          In the Motion, the Government seeks clarification as to whether (i) it can continue

20   to review potentially privileged documents using the filter team process outlined in its

21   earlier pleadings, and (ii) it must run a search of all documents in its possession and

22   segregate the documents that contain any attorney or law firm names. (Doc. 355 at 2) The

23   Government argues that continuing the filter team review is the most efficient means of

24   moving the discovery process forward. (Doc. 355 at 3) The Defendants argue that the

25   Court should prohibit the Government from continuing its filter team review because the

26   Court’s Order denied the Government’s request to access privileged communication. (Doc.

27   409 at 3)

28          The Court finds that the Government should be allowed to continue using filter team
      Case 2:18-cr-00422-SPL Document 445 Filed 01/22/19 Page 2 of 2




 1   review to advance the discovery process. The Government’s motion to resolve attorney
 2   client privilege issues specifically sought access to “emails that had been segregated by the
 3   filter team,” or identified as privileged by the filter team. (Doc. 195 at 10) The Court’s
 4   Order denied the Government’s request for access to these specific emails that had already
 5   been classified as privileged. The Court finds that filter team review of the Government’s
 6   remaining unprocessed discovery materials is necessary, and the filter team is the most
 7   efficient way to advance the Government’s discovery review. Accordingly, the Court
 8   orders that filter team review may continue, but the Government may not have access to
 9   any emails or documents that are identified as privileged or segregated by the filter team
10   in accordance with the Court’s Order (Doc. 345).
11          Second, the Motion states that the Government has already performed a search of
12   its discovery materials with more than 265 terms related to attorney representation, and
13   that it has taken necessary steps to segregate the privileged documents flagged through that
14   search. (Doc. 355 at 3) The Government attached its list of search terms as an exhibit to
15   its reply to the Cross-Motion. (Doc. 269-8) The Court finds the search described and
16   already performed by the Government to be sufficient to reasonably identify any privileged
17   documents present in its discovery materials. Specifically, the Court notes that the search
18   terms listed in the exhibit contain approximately all of the attorney and law firm names
19   pertinent to this case. Therefore, the Defendants’ request for the additional search in the
20   Cross-Motion shall be denied.
21          Accordingly,
22                 IT IS ORDERED that Government’s Motion for Clarification (Doc. 355)
23   is granted.
24          Dated this 22nd day of January, 2019.
25
26                                                     Honorable Steven P. Logan
                                                       United States District Judge
27
28

                                                  2
